       Case 1:19-cv-08414-MKV-GWG Document 18 Filed 06/19/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
 GEORGY JETHO MARCELLUS
                                                               :   ORDER
                           Plaintiff,                              19 Civ. 8414 (MKV) (GWG)
                                                               :
                           -v.-
                                                               :

ANDREW SAUL,                                                 :

                                                             :

                           Defendant.                          :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge:

        In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, a United
States Magistrate Judge is available to conduct all proceedings in this case, including but not
limited to any decisions on motions, any jury or nonjury trial, and/or the entry of a final
judgment. An appeal from a judgment entered by a Magistrate Judge, if any, is taken directly to
the United States Court of Appeals in the same manner as an appeal from any other judgment of
this district court.

       Exercise of jurisdiction by a Magistrate Judge is permitted only if all parties voluntarily
consent. To determine whether the parties wish to voluntarily consent, the plaintiff is directed to
transmit to defendant’s attorney on or before July 6, 2020 a copy of the attached consent form
bearing either (1) a signature indicating consent to the Magistrate Judge conducting all
proceedings in this matter or (2) a notation that the plaintiff does not consent.

        On or before July 13, 2020 defense counsel is directed to contact the Deputy Clerk
Richalyn Chambers either by telephone, at (212) 805-4260, or by letter. Defendant’s attorney
counsel shall inform the Deputy Clerk whether all parties have consented to the Magistrate Judge
conducting the proceedings in this matter. If any party has not consented, counsel for the
defendant shall not inform the clerk which of the parties have not consented but shall merely
state that there has not been consent by all parties.

       In the event that all parties have consented, counsel shall file a letter on ECF addressed to
the undersigned that attaches the signed form.

        This Order is not intended to interfere with the parties’ right to have a trial and/or any
other dispositive proceedings before a United States District Judge. The parties are free to
withhold their consent without adverse substantive consequences, although this will prevent the
Court’s jurisdiction from being exercised by a United States Magistrate Judge. If any party
     Case 1:19-cv-08414-MKV-GWG Document 18 Filed 06/19/20 Page 2 of 4



withholds consent, the identity of the parties consenting or withholding consent shall not be
communicated to any Magistrate Judge or District Judge to whom the case has been assigned.

              SO ORDERED

DATED:        New York, New York
              June 19, 2020




                                               __________________________________
                                               GABRIEL W. GORENSTEIN
                                               United States Magistrate Judge
                  Case 1:19-cv-08414-MKV-GWG Document 18 Filed 06/19/20 Page 3 of 4




AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge




                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                            Southern District of New York

            GEORGY JETHO MARCELLUS                                             )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.   19 Civ. 8414 (MKV) (GWG)
                        ANDREW SAUL                                            )
                               Defendant                                       )




           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The
judgment may then be appealed directly to the United States court of appeals like any other judgment of this court. A
magistrate judge may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who
may otherwise be involved with your case.


        Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate
judge conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


       Printed names of parties and attorneys                                 Signatures of parties or attorneys            Dates




                                                                    Reference Order


        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.
              Case 1:19-cv-08414-MKV-GWG Document 18 Filed 06/19/20 Page 4 of 4




Date:
                                                                                 District Judge’s signature




                                                                                  Printed name and title


Note:   Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
        magistrate judge. Do not return this form to a judge.
